Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March __,
2020, is entered into by and between BioHiTech Global, Inc., a Delaware
corporation, (the “Company”) and each purchaser identified on a signature
page of the Agreement (each a “Purchaser”, and collectively, the “Purchasers”).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company for a minimum
investment amount of One Hundred Fifteen Thousand Dollars ($115,000), units (the
“Units”) consisting of (i) One Thousand (1,000) shares of the Company’s
newly-created Series F Redeemable. Convertible Preferred Stock, par value
$0.0001 per share (the “Series F Shares”) at the Purchase price of One Hundred
Fifteen Dollars ($115.00) per share (the “Stated Value”) (the Certificate of
Designation of Rights and Preferences of the Series F Shares (the “Designation”)
is attached as Exhibit A hereto) and (ii) warrants to purchase Thirteen Thousand
Six Hundred Ninety One (13,691) shares of Common Stock (the “Warrants,” and
together with the Units and the Series F Shares, the “Securities”), at an
exercise price of $2.30 per share (the “Exercise Price”) . The form of Warrant
is attached as Exhibit B hereto. The Series F Shares are redeemable by the
Company for cash, provided that such cash payment is permissible under the
Company’s existing indebtedness or obligations as more fully set forth in the
Designation, or for shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”). The Series F Shares will also accrue dividends at
the rate of nine percent (9%) per annum, payable in semi-annual installments of
cash, provided such cash payment is permitted, or at the option of the
Purchaser, shares of Common Stock at the Conversion Price. In addition, the
Series F Shares, plus any accrued and unpaid dividends, may be converted into
Common Stock at the Conversion Price.

 

WHEREAS, the Company is offering (the “Offering”) up to a maximum of Twenty-Six
(26) Units up to the maximum amount of Three Million Dollars ($3,000,000) (the
“Maximum Offering”). The Company reserves the right, in its sole discretion, to
increase the size of the Offering up to an additional Four Hundred Sixty Dollars
($460,000) without notice to or the approval of the Purchasers. The Company is
offering the Units on a “best efforts” basis and there is no minimum offering
amount. The minimum investment amount the Company will accept is One Hundred
Fifteen Thousand Dollars ($115,000), however, the Company reserves the right, in
its sole discretion, to accept fractional amounts.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.            DEFINITIONS; AGREEMENT TO PURCHASE.

 

a.           Certain Definitions. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:

 

(i)          “Closing Date” means the date on which a Closing is held.

 

(ii)         “Common Stock” shall have the meaning ascribed to such term in the
Recitals.

 

(iii)        “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 



1

 

 

(iv)        “Conversion Price” means the Conversion Price of $2.10 per share of
Common Stock, as more fully defined in the Designation.

 

(v)         “Dollars” or “$” means United States Dollars.

 

(vi)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(vii)       “Exempt Issuance” means (i) the issuance of Common Stock pursuant to
the Company’s existing or future stock option, stock purchase or bonus plans;
(ii) the issuance of Common Stock pursuant to outstanding warrants and the
vesting of restricted stock awards; and (iii) the issuance of shares of Common
Stock or Common Stock Equivalents in connection with any merger or acquisition
of securities, businesses, property or other assets or strategic investment
(including any joint venture, strategic alliance, partnership, equipment leasing
arrangement or debt financing).

 

(viii)      “Material Adverse Effect” means a material adverse effect on the
business, operations or condition (financial or otherwise), prospects or results
of operation of the Company and its Subsidiaries taken as a whole, in the sole
and absolute discretion of the Purchaser, irrespective of any finding of fault,
magnitude of liability (or lack of financial liability) or purported lack of
materiality (it being understood that the mere finding of any such violation is
in itself material and adverse). Without limiting the generality of the
foregoing, the occurrence of any of the following, in the sole and absolute
discretion of the Purchaser, shall be considered a Material Adverse Effect:
(i) any final money, judgment, writ or warrant of attachment, or similar process
(including an arbitral determination) in excess of One Million ($1,000,000)
shall be entered or filed against the Company or any of its Subsidiaries
(including, in any event, products liability claims against the Company or its
Subsidiaries), (ii) the suspension or withdrawal of any governmental authority
or permit pertaining to a material amount of the Company’s or any Subsidiary’s
products or services, or (iii) an action by a regulatory agency or governmental
body affecting the Common Stock (including, without limitation, (1) the
commencement of any regulatory investigation of which the Company is aware, the
suspension of trading of the Common Stock by the Financial Industry Regulation
Authority (“FINRA”), the SEC, Nasdaq, the failure of the Common Stock to be DTC
eligible or the placing of the Common Stock on the DTC “chill list” or (2) the
engaging in any market manipulation or other unlawful or improper trading or
other activity by any Affiliate).

 

(ix)         “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(x)          “Purchase Price” means the price that the Purchaser pays for the
Securities at the Closing.

 

(xi)         “Registrable Securities” shall mean the Shares and, to the extent
applicable, any other shares of capital stock or other securities of the Company
or any successor to the Company that are issued upon exchange of such Shares.

 

(xii)        “Registration Statement” shall mean a registration statement (a
“Registration Statement”) relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
a shelf registration statement or a registration statement on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with employee equity incentive plans.

 

(xiii)       “Securities” means the Series F Shares, the Warrants and the
Shares.

 

(xiv)       “Shares” means the shares of Common Stock issuable upon conversion
of the Series F Shares and the shares of Common Stock issuable upon exercise of
the Warrants.

 

(xv)        “Closing Date” shall have the meaning ascribed to such term in
Section 5(a).

 

(xvi)       “Subsidiary” shall have the meaning ascribed to such term in
Section 3(b).

 







2

 

 

(xvii)      “Transaction Documents” means, collectively, this Agreement, the
Series F Shares and Designation, the Warrants, and the other agreements,
documents and instruments contemplated hereby or thereby.

 

(xviii)     “Transfer Agent” shall have the meaning ascribed to such term in
Section 4(a).

 

b.           Purchase and Sale of Securities.

 

(i)          Subject to the terms and conditions of this Agreement, and as set
forth in Section 5 hereof, the Purchasers, severally and not jointly, agree to
purchase at the Closing and the Company agrees to issue and sell to the
Purchasers the number of Units set forth opposite each Purchaser’s name on the
signature page hereto in exchange for the Purchase Price set forth thereon.

 

(ii)          To subscribe, each Purchaser must send an executed copy of this
Agreement and the Subscriber Questionnaire attached hereto as Exhibit C to:

 

BioHiTech Global, Inc.

Attention: Brian C. Essman, CFO

80 Red Schoolhouse Road

Suite 101

Chestnut Ridge, New York 10972 

Email: bessman@biohitech.com

 

along with, either

 

•               payment of the Subscriber’s subscribed amount by wire transfer
as follows:

 

Comerica Bank 

ABA No: 072000096 

SWIFT No: MNBDUS33 

 

For the benefit of: 

Account Name: BioHiTech Global, Inc. 

Account No: 1853384210 

Memo: BHTG Units of Sr F PS and Warrants

 

or

 

•              payment of the Subscriber’s subscribed amount by check payable to
“BioHiTech Global, Inc.”

 

2.           PURCHASER’S REPRESENTATIONS, WARRANTIES, ETC.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.           Investment Purpose. Without limiting the Purchaser’s right to sell
the Securities, the Purchaser is purchasing the Securities, and will be
acquiring the Securities, for its own account for investment only and not with a
view towards the public sale or distribution thereof and not with a view to or
for sale in connection with any distribution thereof.

 

b.          Accredited Investor Status. Purchaser is (i) an “accredited
investor” as that term is defined in Rule 501 of the General Rules and
Regulations under the 1933 Act by reason of Rule 501(a)(3), (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able, by reason of the business and financial experience of its
officers (if an entity) and professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iv) able to afford
the entire loss of its investment in the Securities; and has completed the
Subscriber Questionnaire attached hereto as Exhibit C.

 



3

 

 

c.           Subsequent Offers and Sales. All subsequent offers and sales of the
Securities or Shares by the Purchaser shall be made pursuant to registration of
the Securities or Shares under the 1933 Act or pursuant to an exemption from
registration and compliance with applicable states’ securities laws.

 

d.           Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

e.           Information. Purchaser and its advisors have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by the Purchaser. Purchaser and its advisors have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, Purchaser has also had the opportunity to obtain and to review
all of the Company’s filings with the Securities and Exchange Commission,
including, but limited to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2018 and Quarterly Reports on Forms 10-Q and
10-Q/A (if applicable) for the fiscal quarters ended March 31, 2019, June 30,
2019 and September 30, 2019, including the financial statements included therein
(the “SEC Documents”).

 

f.            Investment Risk. Purchaser understands that its investment in the
Securities involves a high degree of risk, including the risk of loss of the
Purchaser’s entire investment, and including, but not limited to the following:
(a) the Company remains an early stage business with limited operating history
and requires substantial funds in addition to the proceeds of the Offering;
(b) an investment in the Company is highly speculative, and only investors who
can afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Purchaser may not be able to liquidate its
investment; (d) transferability of the Securities is extremely limited; (e) in
the event of a disposition, the Purchaser could sustain the loss of its entire
investment; (f) the Company has not paid any dividends on its Common Stock since
its inception and does not anticipate paying any dividends in the foreseeable
future; and (g) the Company may issue additional securities in the future which
have rights and preferences that are senior to those of the Securities.

 

g.           Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities.

 

h.           Organization; Authorization. If an entity, Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. This Agreement and the other Transaction
Documents have been duly and validly authorized, executed and delivered on
behalf of the Purchaser and create a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally.

 

i.            Residency. The state in which any offer to purchase shares
hereunder was made to or accepted by Purchaser is the state shown as the
Purchaser’s address contained herein.

 

j.            Risk Factors. The Company is in the early stage of its development
and is therefore subject to risks and uncertainties. The occurrence of any one
or more of these risks and uncertainties could have a material adverse effect on
the value of any investment in the Company and the business, prospects,
financial position, financial condition or operating results of the Company.
Investors should carefully consider these risk factors, together with all the
other information about the Company available in its filings with the Securities
and Exchange Commission, which are hereby incorporated by reference.

 



4

 

 

3.           COMPANY REPRESENTATIONS AND WARRANTIES, ETC.

 

Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or otherwise
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company represents and warrants to the
Purchaser that:

 

a.           Concerning the Securities. There are no preemptive rights of any
stockholder of the Company to acquire the Securities which have not been waived.

 

b.           Organization; Subsidiaries; Reporting Company Status. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the state of Delaware, and has the requisite corporate or other power to
own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect. The Common Stock is listed and traded on the Nasdaq
Capital Market under symbol “BHTG”. The Company has received no notice, either
oral or written, from Nasdaq, the SEC, or any other organization, with respect
to the continued eligibility of the Common Stock for such listing, and the
Company has maintained all requirements for the continuation of such listing.

 

c.           Authorized Shares. The Company has sufficient authorized and
unissued shares of Common Stock as may be necessary to effect the issuance of
the Securities, assuming the prior issuance and exercise, exchange or
conversion, as the case may be, of all derivative securities authorized. The
Securities have been duly authorized and, when issued upon conversion or
redemption of the Series F Shares or upon exercise of the Warrants, the Shares
will be duly and validly issued, fully paid and non-assessable and will not
subject the holder thereof to personal liability by reason of being such holder.
At all times, the Company shall keep available and reserved for issuance to the
holders of the Securities, shares of Common Stock duly authorized for issuance
against the Securities.

 

d.            Authorization. This Agreement, the issuance of the Securities, the
issuance of the Shares, and the other transactions contemplated by the
Transaction Documents, have been duly and validly authorized by the Company, and
this Agreement has been duly executed and delivered by the Company. Each of the
Transaction Documents, when executed and delivered by the Company, are and will
be, valid, legal and binding agreements of the Company, enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally.

 

e.           Non-contravention. The execution and delivery of the Transaction
Documents, the issuance of the Securities and the consummation by the Company of
the other transactions contemplated by this Agreement and the issuance of
Securities (including without limitation the incurrence of indebtedness
thereunder) do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under
(i) the articles of incorporation or by-laws of the Company, each as currently
in effect, (ii) any indenture, mortgage, deed of trust, or other material
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, including any listing agreement for the
Common Stock, except as herein set forth or an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the triggering of any preemptive or anti-dilution rights or rights of first
refusal or first offer on the part of holders of the Company’s securities,
(iii) to its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, or (iv) the
Company’s listing agreement for its Common Stock (if applicable), except such
conflict, breach or default which would not have a Material Adverse Effect.

 

f.            Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Purchaser as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.

 



5

 

 

g.           SEC Filings; Rule 144 Status. None of the SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein in light of the circumstances under which they were
made, not misleading. The Company is not aware of any event occurring on or
prior to the execution and delivery of this Agreement that would require the
filing of, or with respect to which the Company intends to file, a Form 8-K
after such time.

 

h.           Absence of Certain Changes. Since September 30, 2019, when viewed
from the perspective of the Company and its Subsidiaries taken as a whole, there
has been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), or results
of operations of the Company and its Subsidiaries (including, without
limitation, a change or development which constitutes, or with the passage of
time is reasonably likely to become, a Material Adverse Effect), except as
disclosed in the SEC Documents. Since September 30, 2019, except as provided in
the SEC Documents, the Company has not (i) incurred or become subject to any
material liabilities (absolute or contingent) except liabilities incurred in the
ordinary course of business consistent with past practices; (ii) discharged or
satisfied any material lien or encumbrance or paid any material obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business consistent with past practices; (iii) declared or
made any payment or distribution of cash or other property to stockholders with
respect to its capital stock, or purchased or redeemed, or made any agreements
to purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 

i.            Full Disclosure. There is no fact known to the Company (other than
general economic conditions known to the public generally or as disclosed in the
SEC Documents) that has not been disclosed in writing to the Purchaser that
(i) would reasonably be expected to have a Material Adverse Effect, (ii) would
reasonably be expected to materially and adversely affect the ability of the
Company to perform its obligations pursuant to the Transaction Documents, or
(iii) would reasonably be expected to materially and adversely affect the value
of the rights granted to the Purchaser in the Transaction Documents.

 

j.            Absence of Litigation. Except as described in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, any of the Transaction Documents. The
Company is not a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a Material Adverse
Effect.

 

k.           Absence of Events of Default. No Event of Default (or its
equivalent term), as defined in the respective agreement, indenture, mortgage,
deed of trust or other instrument, to which the Company is a party, and no event
which, with the giving of notice or the passage of time or both, would become an
Event of Default (or its equivalent term) (as so defined in such document), has
occurred and is continuing, which would have a Material Adverse Effect for which
a waiver or forbearance agreement is not in effect.

 

l.            No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the SEC Documents or
those incurred in the ordinary course of the Company’s business since
September 30, 2019, and which individually or in the aggregate, do not or would
not have a Material Adverse Effect. No event or circumstances has occurred or
exists with respect to the Company or its properties, business, condition
(financial or otherwise), or results of operations, which, under applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed.
There are no proposals currently under consideration or currently anticipated to
be under consideration by the Board of Directors or the executive officers of
the Company which proposal would (x) change the articles of incorporation,
by-laws or any other charter document of the Company, each as currently in
effect, with or without shareholder approval, which change would reduce or
otherwise adversely affect the rights and powers of the shareholders of the
Common Stock or (y) materially or substantially change the business, assets or
capital of the Company.

 



6

 

 

m.          No Integrated Offering. Neither the Company nor any of its
affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time during the six month period immediately prior to the
date of this Agreement made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Rule 506 of Regulation D
in connection with the offer and sale of the Securities as contemplated hereby.

 

n.           Regulatory Permits. The Company has all such permits, easements,
consents, licenses, franchises and other governmental and regulatory
authorizations from all appropriate federal, state, local or other public
authorities (“Permits”) as are necessary to own and lease its properties and
conduct its businesses in all material respects in the manner described in the
SEC Documents and as currently being conducted. All such Permits are in full
force and effect and the Company has fulfilled and performed all of its material
obligations with respect to such Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or will result in any other material impairment of the rights of the holder of
any such Permit, subject in each case to such qualification as may be disclosed
in the SEC Documents. Such Permits contain no restrictions that would materially
impair the ability of the Company to conduct businesses in the manner consistent
with its past practices. The Company has not received notice or otherwise has
knowledge of any proceeding or action relating to the revocation or modification
of any such Permit.

 

o.           Hazardous Materials. The Company is in compliance with all
applicable Environmental Laws in all respects except where the failure to comply
does not have and could not reasonably be expected to have a Material Adverse
Effect. For purposes of the foregoing:

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 

4.            CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.           Transfer Restrictions. The parties acknowledge and agree that
(1) the Securities have not been registered under the provisions of the 1933 Act
and the Shares have not been registered under the 1933 Act, and may not be
transferred unless (A) subsequently registered thereunder or (B) sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the 1933 Act
(“Rule 144”) may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such Securities or Shares
under circumstances in which the seller, or the Person through whom the sale is
made, may be deemed to be an underwriter, as that term is used in the 1933 Act,
may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder, (3) at the request of the
Purchaser, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Purchaser has held the Securities
for the minimum holding period permitted under Rule 144, subject to the
Purchaser’s providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Purchaser’s option
or if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Purchaser an opinion of the
Company’s counsel in favor of the Purchaser (and, at the request of the
Purchaser, any agent of the Purchaser, including but not limited to the
Purchaser’s broker or clearing firm) and the Transfer Agent, reasonably
satisfactory in form, scope and substance to the Purchaser and the Transfer
Agent, to the effect that a contemporaneously requested transfer of shares does
not require registration under the 1933 Act, pursuant to the 1933 Act, Rule 144
or other regulations promulgated under the 1933 Act and (4) neither the Company
nor any other Person is under any obligation to register the Securities (other
than pursuant to this Agreement) under the 1933 Act or to comply with the terms
and conditions of any exemption thereunder.

 



7

 

 

b.           Restrictive Legend. The Purchaser acknowledges and agrees that the
Series F Shares, Warrants, and, until such time as the Shares have been
registered under the 1933 Act as contemplated hereby and sold in accordance with
an effective Registration Statement, certificates and other instruments
representing any of the Securities or Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities or Shares):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
[NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE] NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

c.           Piggy-back Registration Rights. From and after the Closing Date and
until six months thereafter, if there is not an effective registration statement
covering the resale all of the Registrable Securities, and Company shall
determine to prepare and a Registration Statement relating to an offering for
its own account or the account of others under the 1933 Act, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act), then Company
shall send to the Purchaser a written notice of such determination and, if
within ten (10) days after receipt by Purchaser of such notice, the Company
shall receive a request in writing from the Purchaser, Company shall include in
such registration statement all or any part of such Registrable Securities
holders requests to be registered at no cost to the Purchaser. Notwithstanding
the foregoing, if a registration involves an underwritten offering, and the lead
managing underwriter shall advise Company that the amount of securities to be
included in the offering exceeds the amount which can be sold in the offering,
the number of securities owned by Purchaser to be included in the offering shall
be eliminated or reduced as required by the managing underwriter.
Notwithstanding anything contained herein to the contrary, securities shall
cease to be Registrable Securities when (a) a Registration Statement covering
such Registrable Securities has been declared effective by the Commission and it
has been disposed of pursuant to such effective Registration Statement or
(b) such Registrable Securities may be sold pursuant to Rule 144 under the 1933
Act without volume restriction.

 

d.           Securities Filings. The Company undertakes and agrees to make all
necessary filings (including, without limitation, a Form D) in connection with
the sale of the Securities to the Purchaser required under any United States
laws and regulations applicable to the Company (including without limitation
state “blue sky” laws), or by any domestic securities exchange or trading
market, and to provide a copy thereof to the Purchaser promptly after such
filing.

 



8

 

 

e.            Reporting Status; Public Trading Market; DTC Eligibility. So long
as the Purchaser beneficially owns any Series F Shares or Warrants, (i) the
Company shall timely file, prior to or on the date when due, all reports that
would be required to be filed with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act if the Company had securities registered under Section 12(b) or
12(g) of the Exchange Act; (ii) the Company shall not be operated as, or report,
to the SEC or any other Person, that the Company is a “shell company” or
indicate to the contrary to the SEC or any other Person; (iii) the Company shall
take all other action under its control necessary to ensure the availability of
Rule 144 under the 1933 Act for the sale of Shares by the Purchaser at the
earliest possible date; and (iv) the Company shall at all times while any
Series F Shares or Warrants are outstanding maintain its engagement of an
independent registered public accounting firm. Except as otherwise set forth in
Transaction Documents, the Company shall take all action under its control
necessary to obtain and to continue the listing and trading of its Common Stock
(including, without limitation, all Registrable Securities) on the Nasdaq
Capital Markets.

 

f.            Roll-Over Rights. (i)  From the Closing Date through twelve (12)
months thereafter, upon any issuance by the Company or any of its Subsidiaries,
excluding registered offerings of the Company under the 1933 Act, of Common
Stock or Common Stock Equivalents for cash consideration, debt or a combination
of units thereof (a “Subsequent Financing”), each Purchaser shall have the right
to participate in the Subsequent Financing by converting all, but not less than
all of the Outstanding Balance of the Series F Shares as the purchase price for
the Subsequent Financing on the same terms, conditions and price provided for in
the Subsequent Financing.

 

(ii) Between the time period of 4:00 pm (New York City time) and 6:00 pm (New
York City time) on the Trading Day immediately prior to the Trading Day of the
expected announcement of the Subsequent Financing (or, if the Trading Day of the
expected announcement of the Subsequent Financing is the first Trading Day
following a holiday or a weekend (including a holiday weekend), between the time
period of 4:00 pm (New York City time) on the Trading Day immediately prior to
such holiday or weekend and 2:00 pm (New York City time) on the day immediately
prior to the Trading Day of the expected announcement of the Subsequent
Financing), the Company shall deliver to each Purchaser a written notice of the
Company’s intention to effect a Subsequent Financing (a “Subsequent Financing
Notice”), which notice shall describe in reasonable detail the proposed terms of
such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet and
transaction documents relating thereto as an attachment.

 

(iii) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by 6:30 am (New York City time) on the
Trading Day following the date on which the Subsequent Financing Notice is
delivered to such Purchaser (the “Notice Termination Time”) that such Purchaser
is willing to participate in the Subsequent Financing, the amount of such
Purchaser’s Outstanding Balance. If the Company receives no such notice from a
Purchaser as of such Notice Termination Time, such Purchaser shall be deemed to
have notified the Company that it does not elect to participate in such
Subsequent Financing.

 

(iv) If, by the Notice Termination Time, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may affect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(v) If, by the Notice Termination Time, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” means the ratio of (x) the Outstanding
Balance of a Purchaser participating under this Section 4(g) and (y) the sum of
all the Outstanding Balances of all Purchasers participating under this
Section 4(g).

 

(vi) Notwithstanding the foregoing, this Section 4(g) shall not apply in respect
of an Exempt Issuance.

 



9

 

 

5.           CLOSING.

 

a.           Closing. Promptly upon the execution and delivery of this
Agreement, the Series F Shares, and all conditions in Sections 6 and 7 herein
are met (the “Initial Closing”), (A) the Company shall deliver to the Purchaser
the following: (i) the Series F Shares; (ii) the Warrants; and (ii) duly
executed counterparts of the other Transaction Documents; and (B) the Purchaser
shall deliver to the Company the following: (i) the purchase price set forth on
the signature page hereof (the “Purchase Price”) and (ii) duly executed
counterparts of the Transaction Documents (as applicable).

 

b.            Additional Closings. The Company may issue additional Units
pursuant to this Agreement to such Purchasers as it shall select, provided that
the amount of the Units issued pursuant to this Agreement does not exceed the
Maximum Offering Amount, subject to the Company’s right to increase the Offering
Amount (each such issuance, a “Subsequent Closing” and together with the Initial
Closing, the “Closing” and the date of such Subsequent Closing, the “Subsequent
Closing Date” and together with the Initial Closing Date, the “Closing Date”).
At each such Subsequent Closing, the Company will deliver to each of the
Purchasers the respective Series F Shares and the Warrants to be purchased by
such Purchaser, against receipt by the Company of the respective Purchase Price
through the payment of cash as set forth on the signature page of such
Agreement.

 

c.            Location and Time of Closings. Each Closing shall be deemed to
occur on the related Closing Date at the office of the Company’s counsel and
shall take place no later than 5:00 P.M., New York time, on such day or such
other time as is mutually agreed upon by the Company and the Purchaser.

 

6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Company’s obligation to sell the Series F Shares and Warrants to the
Purchaser pursuant to this Agreement on each Closing Date is conditioned upon:

 

a.           Purchase Price. Delivery to the Company of good funds as payment in
full of the Purchase Price for the Securities at the Closing in accordance with
this Agreement;

 

b.           Representations and Warranties; Covenants. The accuracy on the
Closing Date of the representations and warranties of the Purchaser contained in
this Agreement, each as if made on such date, and the performance by the
Purchaser on or before such date of all covenants and agreements of the
Purchaser required to be performed on or before such date; and

 

c.           Laws and Regulations; Consents and Approvals. There shall not be in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.

 

7.           CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.

 

The Purchaser’s obligation to purchase the Series F Shares and Warrants at each
Closing is conditioned upon:

 

a.           Transaction Documents. The execution and delivery of this Agreement
by the Company;

 

b.           Securities. Delivery by the Company to the Purchaser of the
Series F Shares and Warrants to be purchased in accordance with this Agreement;

 

c.           Section 4(2) Exemption. The Series F Shares and Warrants sold
pursuant to the Transaction Documents shall be exempt from registration under
the 1933 Act, pursuant to Section 4(2) thereof;

 



10

 

 

d.           Representations and Warranties; Covenants. The accuracy in all
material respects on the Closing Date of the representations and warranties of
the Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

8.           GOVERNING LAW; MISCELLANEOUS.

 

a.           Governing Law. This Agreement shall be delivered and accepted in
and shall be deemed to be contracts made under and governed by the internal laws
of the State of New York, and for all purposes shall be construed in accordance
with the laws of the State of New York, without giving effect to the choice of
law provisions.

 

b.           Waivers. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

c.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.

 

d.           Construction. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

 

e.            Facsimiles; E-mails. A facsimile or email transmission of this
signed Agreement or a Notice of Conversion under the Series F Shares or Notice
of Exercise under the Warrants shall be legal and binding on all parties hereto.
Such electronic signatures shall be the equivalent of original signatures.

 

f.            Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.

 

g.           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

h.           Enforceability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

i.            Amendment. This Agreement may be amended only by the written
consent of a majority in interest of the holders of the Debentures and an
instrument in writing signed by the Company.

 

j.             Entire Agreement. This Agreement, together with the other
Transaction Documents, supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

 

k.           No Strict Construction. This Agreement shall be construed as if
both Parties had equal say in its drafting, and thus shall not be construed
against the drafter.

 

l.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.           NOTICES.

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:

 



11

 

 

a.           the date delivered, if delivered by personal delivery as against
written receipt therefor or by confirmed facsimile transmission,

 

b.           the seventh business day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or

 

c.           the third business day after mailing by next-day express courier,
with delivery costs and fees prepaid, in each case, addressed to each of the
other parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

 

COMPANY:                BioHiTech Global, Inc.

         80 Red Schoolhouse Road, Suite 101

         Chestnut Ridge, NY 10977

         Attention: Frank E. Celli and Brian C. Essman

         Email: fcelli@biohitech.com and bessman@biohitech.com

 

  With copies to (which shall not constitute notice):     McCarter & English,
LLP     Two Tower Center Boulevard, 24th Floor     East Brunswick, NJ 08816  
  Attention: Peter Camoitiello     Email: pcampitiello@mccarter.com    
PURCHASER:         To the address set forth on the signature page hereof.

 

[Signature Page Follows]

 



12

 

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED THIS SECURITIES PURCHASE
AGREEMENT ON THE DATE SET FORTH BELOW.

 

The undersigned is subscribing for Series F Shares at the purchase price of $115
per Share for an aggregate investment of $_______________.

 

The Shares(s) is/are to be issued in the name of (check one box):

 

  ____ individual name



  ____ joint tenants with rights of survivorship



  ____ tenants in the entirety



  ____ corporation (an officer must sign)   ____ Partnership (all general
partners must sign)

 

 

Date:

              Print Name of Investor:      

 

Signature of Investor:

        (and title if signing on behalf of an entity)

 

Print Name of Joint Investor:           Signature of Joint Investor:          
Address of Investor:                       Social Security Number (if
individual):               Tax Identification Number (if entity):              
State of Organization (if entity):      

 

AGREED TO AND ACCEPTED:   As of ___________ __, 2020  

BIOHITECH GLOBAL, INC.

 

By:             Name:   Title:

 

13



 